DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
	
Notation
All reasoning from the recent Board decision of 12/16/2019 in 13/791,390 is upheld and/or modified herein. 
Re-claims 12-17, 21-23 and 31, Appellant recites “about” in front of every numerical value in relation to the recited ranges.  For purposes of examination, the claims are being interpreted as generally broad recitations and anything that slightly differs from the claimed ranges will be regarded to encompass the ranges as claimed because of the use of "about". 

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the appellant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the appellant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 12-31 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 8,293,299 to Ragnarsson et al.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Re-claims 12-31, Ragnarsson teaches all the ingredients and close to or exact ranges. For instance, see Claim 1.:  A flavored beverage concentrate having a pH of about 1.9 to about 2.4, the flavored beverage concentrate comprising: about 30 to about 65 percent water by weight;  about 15.0 to about 30.0 percent acid by weight;  up to about 10.0 percent buffer by weight selected from the group consisting of a potassium salt of an acid, a sodium salt of an acid, and combination thereof;  and about 1.0 to about 30.0 percent flavoring by weight;  the acid and buffer included in a ratio of about 1:1 to about 60:1, the ratio of the acid and buffer selected to provide the concentrate with at least about 5 times more acid than an otherwise identical non-buffered concentrate having the same pH, a viscosity increasing agent (gum such as xanthan or others) having an effective amount because Ragnarsson teaches that the ingredients when included have anticipated ranges of cP as claimed 1 to 500 cP Newtonian is at 25:50-68, Ragnarsson (anticipates about 7.5 to about 100 cP for Newtonian liquid) and 20 to 5000 cP at 26:1-20, Ragnarsson (anticipates Applicant’s about 7.5 to about 10000 cP for non-Newtonian liquid) and the concentrate having a concentration such that when diluted at a ratio of about 1:75 to about 1:160 to provide a beverage, the concentrate delivers about 0.01 to 0.8 percent acid by weight of the beverage made by the flavored beverage concentrate.  See patented claims 2- 22 and col. 25-26.  The same ranges or close to ranges are expected to have the same properties; they are properties of the same composition and are expected as the ingredients.  It is inherent that the reference article function in the same manner claimed by Appellant.  The burden is upon Appellant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.   Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Appellant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fritzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
To the concentrate having a concentration when diluted as claimed, it appears this is not a positive limitation as this may or may not occur.  What happens when diluted is expected to happen because the same claimed ingredients are taught in similar proportions.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-17, 20-28 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US 4,737,375 to Nakel et al.
Re-claims 12-17, 20, 23-28 and 31:  Nakel teaches a flavored liquid beverage concentration varying amounts of the same citric acid of claims 9 and 20, a ratio of beverage syrup concentration to water of 1 to 5, and a range of 30-70% water (overlapping Appellant’s claimed range at 1:50) having a pH range of 2.5 to 4.5 (overlapping portions of Appellant’s claimed ranges at 10:20-25) for benefits of having sourness and too high a pH has a negative aftertaste exists with over 50% phosphoric acid in 4:1-6, 5:5-20, 5:40-65, 7:1-30, 10:19-25, and 10:50-68. See also 6:40-60.  Nakel teaches at least 0.5% flavoring and up to 40% fruit juice (0.5 to about 40% flavoring overlapping and falling within Appellant’s claimed range).  See 9:5-20.  Nakel also teaches citric acid of 0.24 to 5.25% (overlapping Appellant’s claimed range of about 8% to 60% or 35% acidulant). See 5:5-20, 6:45-55, and Example 1.  The amount of acid effects the pH.  Thus “about” 8% is embraced as 5.25% is about 8% as further noted increasing the amount of acid lowers the pH and effects the taste.  Nakel teaches a bottled container (also meeting the container of claim 24).   See 10-50-68, Embodiments 1-3. Re-claim 23, Nakel teaches overlapping ranges of 0.12% of a buffer (calcium malate) in the concentrate (overlaps Appellant’s about 0.5 to about 10%). See 4:27 and 4:45-50.  
To the ratio of claims 21-22, note that the amounts in percentages stand to overlap the ratio especially in view of at least equal parts are reasonably presumed or to achieve with routine experimentation as the amounts of flavors and acids overlap in weight percentages, absent evidence to the contrary.  See 3:10-20 to flavor of less than 40% fruit juice, citrus flavor, and acids up to about 8% (5.25% in 5:19), thus balancing the ratios as stated in 6:15-35 effects mouthfeel and aftertaste.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.  Further to amounts and ratios outside of ranges taught, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render Appellant’s claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  
Nakel doesn’t teach exactly the amount of viscosity agent providing a viscosity of about 7.5 cP up to 10,000 cP as claimed.  
Nakel teaches a viscosity increasing agent (sweeteners such as high fructose corn syrup, sucrose, glucose, and fructose in an amount of 1-14%, at 9:23-65 and Examples {further disclosed within Appellant’s specification at [28] : “If desired, the sweetener can generally be added in an amount of about 0.2 to about 60 percent”}, and gums {emulsifiers and emulsion stabilizers include the gums, pectins, celluloses at 8:60-68-9:1-5 which are known thickeners as set forth in Appellant’s specification, [25], page 10}, corresponds to and is functionally equivalent to Appellant’s viscosity agent as set forth in the Appellant’s specification at [27-28], page 11: “[27] Viscosity can also be increased by adding nutritive sweeteners such as, for example, honey, sucrose, fructose, glucose...").  Further Nakel teaches water/potable liquid in an overlapping amount of 30-70% at 10:1-5, which overlaps the claimed range of potable liquid and is).  See also 8:59-9:10, 10:50-55, and Example 1.
Since Nakel teaches a beverage concentrate which is diluted with Appellant’s claimed range of water to make a beverage product, therefore based on the amount of sweetener, gum, and water/potable liquid taught by Nakel it would be obvious to one of ordinary skill in the art at the time of the invention that the viscosity of the beverage composition would be similar to the viscosity of the invention as claimed.  
Further, it would appear to be obvious to make a beverage concentrate having viscosity within the claimed range because the prior art teaches the claimed ingredients, concentration of aforesaid ingredients, and pH ranges to make a beverage concentrate (i.e. similar product).  
One skilled in the art would have been able to adjust the viscosity to any suitable level by carrying out routine experimentation depending upon the desired use and consistency.  It would be obvious to make a beverage concentrate viscous with a higher dilution factor at destination to reduce transportation and shipping costs.
Further, in view of the fact that it would appear the claimed viscosity would have been obvious to have modified because the claimed ingredients, concentration of aforesaid ingredients, and pH ranges are taught by Nakel and obvious to have optimized the viscosity increasing agent in order to reach a desired viscosity which would have included the claimed ranges, absent unexpected results; thus a slight variation in selecting materials and any differences in the properties to arrive at Appellant’s claimed properties as recited such as the claimed viscosity ranges, would have been obvious to one having ordinary skill in the art.  There does not appear to be anything critical with respect to the properties claimed and this would only involve practicing the invention within the ordinary skill in the art.
Further Re-claims 26-27, the primary reference doesn’t teach the properties claimed; however, they are properties of the same composition and are expected as the ingredients.  It is inherent that the reference article function in the same manner claimed by Appellant.  The burden is upon Appellant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.   Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Appellant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fritzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
To the concentrate having a concentration when diluted as claimed, it appears this is not a positive limitation as this may or may not occur.  What happens when diluted is expected to happen because the same claimed ingredients are taught in similar proportions.  Additionally, see Nakel teaching the same claimed water content and dilution ratio of up to 5 parts water at 4:1-5 which would meet the concentration to potable liquid water ratio if the claimed condition was a positive limitation.   
Further, it would have been obvious the concentrate would have the claimed potable liquid water ratio because the similar concentrations of claimed ingredients are taught for balancing flavor and sourness/acidity levels; thus a slight variation in selecting materials and any differences in the properties to arrive at Appellant’s claimed properties as recited such as the claimed viscosity ranges, would have been obvious to one having ordinary skill in the art.  There does not appear to be anything critical with respect to the properties claimed and this would only involve practicing the invention within the ordinary skill in the art.  Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Claim 23 is also rejected under 35 U.S.C. 103(a) as being unpatentable over US 4,737,375 to Nakel et al. in  view of US 4,830,862 to Braun et al.   
Re-claim 23: Nakel doesn’t teach the exact range of buffer of 0.5 to 10 %, while teaching a buffer range as set forth above. 
Braun discloses a similar flavored beverage concentrate having a pH of about 2.5  where said concentrate comprises mixing about 30 % to about 70 % water, about 20 percent acid (malic acid), and at least 0.7% buffer (overlapping Appellant’s claimed range, 5:1-35, 6:25-55, and 7:1-30) as an important component to cause a quicker onset of sourness in certain beverages due to a reduction in the buffering capacity of the edible acids present and solubility improvements  (see calcium malate and sulfates).  See also 4:1-15, 10:1-30, and 11:1-10.
It would have been obvious to one having ordinary skill in the art to have modified Nakel to include the buffer, including the overlapping portion of the range of Braun for the reason for improving at least aftertaste and stability.  It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05. Further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.  See also MPEP § 2144.05 II (B).  The buffer range affects the stability of the concentrate and improvement of flavor.

Claims 25-28 are also rejected under 35 U.S.C. 103(a) as being unpatentable over US 4,737,375 to Nakel et al. in view of US 6,139,895 to Zablocki et al. 
Nakel et al. is discussed above.
Re-claims 25 and 28, Nakel et al. doesn’t teach the exact pH ranges claimed.
Zablocki teaches overlapping pH ranges: See 3:45-65 are typically used in “acid edible liquid compositions” and pH levels vary “depending on the circumstances of such use”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05. This is merely using a pH within the range used for an edible composition. 
Re-claims 26-27, the primary reference doesn’t teach the properties claimed; however, they are properties of the same composition and are expected as the ingredients.  It is inherent that the reference article function in the same manner claimed by Appellant.  The burden is upon Appellant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.   Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Appellant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fritzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.

 
Claim 23 is also rejected under 35 U.S.C. 103(a) as being unpatentable over US 4,737,375 to Nakel et al. in view of US 7,572,471 to Lee et al. 
Nakel et al. is discussed above.
Re-claim 23: Nakel doesn’t teach the exact range of buffer, while teaching a buffer range as set forth above.
Lee teaches a similar flavor composition including about 0.25% to about 0.41% buffer,  (while falling close to the claimed range, is silent to the exact range), for allowing increased acid content  to improve the stability and improvement of lemon lime flavor.  See Abstract, 3:30-45.
It would have been obvious to one having ordinary skill in the art to have modified Nakel to include the buffer range as claimed for the reason for improving stability.  It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05. Further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.  See also MPEP § 2144.05 II (B).  The buffer range affects the stability of the concentrate and improvement of lemon lime flavor.  
 
Claims 18 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 4,737,375 to Nakel et al. in view US 8,431,178 to Given et al.
Nakel et al. is discussed above.
Re-claims 18 and 29:  Nakel doesn’t teach terpenes.
However, analogous art Given, teaches terpenes yield flavor in a clear composition. See 3:5-15. 
It would have been obvious to have modified the liquid beverage concentrate of Nakel to have included terpenes to provide flavor. 

Claims 12-17, 19-28, and 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 4,737,375 to Nakel et al. and further in view of US 2007/0264312 to Skaggs et al.
Re-claims 12, 14-17, 19-28 and 30-31:  Nakel teaches similar concentrate relied upon for all that it teaches above, rejected for the same reasons set forth above. 
Re-claim 13: Nakel teaches a similar beverage concentration varying amounts of the same citric acid in a ratio of beverage syrup concentration to water of 1 to 5, with a similar range of 30-70% water (overlapping Appellant’s claimed ranges) for benefits of having a desired drinkability in 4:1-6, 5:40-65, 7:1-30, 10:19-25, and 10:50-68. See also 6:40-60.
Further, if the viscosity does not fall within an overlapping portion of the claimed ranges, Skaggs teaches surfactants such as Tween and Span mixed with xanthan gum or fumed silica and water used in beverage and liquid concentrates for altering or increasing viscosity wherein the suspension readily flows and is easy to mix, pump, and convey in values from 52 cP to 700,000 cP (overlapping Appellant’s range). See additionally [16, 31-34], Examples 1 and 4, and Table 1. Skaggs teaches the amount of surfactants (mixtures of Span 80 and Tween 80) added to thicken the oil are in the range of about 0.0% to about 1%. See [31] and Table 1.  Skaggs teaches the results found in Table 1 are with 40% xanthan gum and up to 5% silica, but does teach lower amounts may be used and thus would therefore would also decrease viscosity as Skaggs teaches because certain hydrocolloids such as xanthan are very effective at thickening water-based systems with only a small amount being required (typically less than 0.5% by weight). See also [16, 31].  Skaggs teaches surfactants used with or without the silica. Thus, further by adding the amount of gum or altering the concentration of surfactants would have an effect on the viscosity within the concentrate composition by adding less than 0.5% of xanthan gum (viscosity is expected to increase the concentrate composition just a little thus values as low as 7.5 cp would be envisioned (see instant spec.; Table 3, pg. 21 and Table 8, pg. 28) or by increasing the amount of surfactants of Skaggs as the Table 1 shows results in values up to 700,000 cP).  Thus the overlapping ranges of viscosity values and overlapping amounts as claimed are optimizable for altering or increasing viscosity wherein the suspension readily flows and is easy to mix, pump, and convey dependent upon the desired consistency of the concentrate as taught by Skaggs.
Thus it would have been obvious to one having ordinary skill in the art to have recognized Nakel’s concentrate including surfactants such as Tween and Span 80  to have the viscosity ranges claimed, including overlapping or optimizable portions, as taught by Skaggs or to have modified Nakel’s concentrate including surfactants by substituting the same ones of Skaggs and  further adding xanthan gum or silica so the viscosity may decrease or increase based on the concentration of the gum or surfactant, including the overlapping or optimizable portions,  as the concentration increases, the viscosity does also, dependent upon how much of gum or surfactant is desired to beneficially result in excellent suspensions that readily flows and is easy to mix used in beverages or concentrates. One skilled in the art would have been able to adjust the viscosity to any suitable level by carrying out routine experimentation depending upon the desired use and consistency.  It would be obvious to make a beverage concentrate viscous with a higher dilution factor at destination to reduce transportation and shipping costs.
Further to viscosity ranges under 52 cp (taught by Skaggs), note It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05. Further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.  See also MPEP § 2144.05 II (B).  The amount of viscosity, the type of agent affects viscosity, i.e. including small concentrations increases viscosity where no viscosity increasing agent exists, and decreasing the viscosity agents in the concentration, decreases viscosity as taught within Skaggs and as set forth above to the rationale of viscosity effected solutions repeated here: One skilled in the art would have been able to adjust the viscosity to any suitable level by carrying out routine experimentation depending upon the desired use and consistency.  It would be obvious to make a beverage concentrate viscous with a higher dilution factor at destination to reduce transportation and shipping costs.
To the concentrate having a concentration when diluted as claimed, it appears this is not a positive limitation as this may or may not occur.  What happens when diluted is expected to happen because the same claimed ingredients are taught in similar proportions.  Additionally, see Nakel teaching the same claimed water content and dilution ratio of up to 5 parts water at 4:1-5 which would meet the concentration to potable liquid water ratio if the claimed condition was a positive limitation.   
Further, it would have been obvious the concentrate of Nakel, and Skaggs would have the claimed potable liquid water ratio because the similar concentrations of claimed ingredients are taught for balancing flavor and sourness/acidity levels; thus a slight variation in selecting materials and any differences in the properties to arrive at Appellant’s claimed properties as recited such as the claimed viscosity ranges, would have been obvious to one having ordinary skill in the art.  There does not appear to be anything critical with respect to the properties claimed and this would only involve practicing the invention within the ordinary skill in the art.  Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Claim 23 is  also rejected under 35 U.S.C. 103(a) as being unpatentable over US 4,737,375 to Nakel et al. and in view of US 2007/0264312 to Skaggs et al., and further in view of US 4,830,862 to Braun et al.   
Re-claim 23: Nakel teaches a buffer as set forth above in about 1%.
Nakel doesn't teach the buffer percentage of 0.5 to 10 %.
Braun discloses a similar flavored beverage concentrate having a pH of about 2.5  where said concentrate comprises mixing about 30 % to about 70 % water, about 20 percent acid (malic acid), and at least 0.7% buffer (overlapping Appellant’s claimed range, 5:1-35, 6:25-55, and 7:1-30) as an important component to cause a quicker onset of sourness in certain beverages due to a reduction in the buffering capacity of the edible acids present and solubility improvements  (see calcium malate and sulfates).  See also 4:1-15, 10:1-30, and 11:1-10.
It would have been obvious to one having ordinary skill in the art to have modified Nakel to include the buffer, including the close and overlapping portion of the range of Braun for the reason for improving at least aftertaste and stability.  It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05. Further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.  See also MPEP § 2144.05 II (B).  The buffer range affects the stability of the concentrate and improvement of flavor.   

Claims 12-31 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious US 5,422,128 A to Burkes et al.
Burkes teaches a beverage concentrate including all ingredients and overlapping ranges of ingredients of claims 12-31 and the same close to about overlapping pH range (10:10-20) and citric acid (8.25% in 5:45 and 6:1-10). See Abstract, 10:1-15 (water), 8:39 (red beet juice), 11:60-68 (vitamins and Vitamin C -12:49-50), 7:40-45 (flavoring and flavor key), buffer (calcium hydroxide in at least 0.4%-1% in 5:1-35), col. 2, col. 12.  Bruker teaches the citric acid in flavor ratio is the same as the acids (acids are at least 20:80 in 7:10-20 and the flavor is 1-70% in 7:35-68); thus while the exact range isn't taught, it is reasonable to achieve a ratio of claims 12-22 with routine experimentation.
It would have been obvious to one having ordinary skill in the art to have modified Burke’s ingredients as claimed, including the overlapping portion of the range of Burkes for the reason for improving at least aftertaste and stability.  It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05. Further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.  See also MPEP § 2144.05 II (B).  The buffer range affects the stability of the concentrate and improvement of flavor.  The flavoring including flavor keys and acids all affect the taste. Further to the ratio of claims 21-22, note that the amounts in percentages stand to overlap the ratio especially in view of at least equal parts are reasonably presumed or to achieve with routine experimentation as the amounts of flavors and acids overlap in weight percentages, absent evidence to the contrary.  
Burkes doesn’t teach exactly the amount of viscosity agent providing a viscosity of about 7.5 cP up to 10,000 cP as claimed per claims 12, 14-15, 24, 26-27 and 31.  
Burkes teaches a viscosity increasing agent (sweeteners in an amount and gums at 15:40-68, which are known thickeners as set forth in Appellant’s specification, [25], page 10}, corresponds to and is functionally equivalent to Appellant’s viscosity agent as set forth in the Appellant’s specification at [27-28], page 11: “[27] Viscosity can also be increased by adding nutritive sweeteners such as, for example, honey, sucrose, fructose, glucose...").  Further Burkes teaches water/potable liquid in an overlapping amount of 30-70% at col. 2 and col. 12 and Abstract, which overlaps the claimed range of potable liquid).   
Since Burkes teaches a beverage concentrate which is diluted with Appellant’s claimed range of water to make a beverage product, therefore based on the amount of sweetener, gum, and water/potable liquid taught by Burkes it would be obvious to one of ordinary skill in the art at the time of the invention that the viscosity of the beverage composition would be similar to the viscosity of the invention as claimed.  
Further, it would appear to be obvious to make a beverage concentrate having viscosity within the claimed range because the prior art teaches the claimed ingredients, concentration of aforesaid ingredients, and pH ranges to make a beverage concentrate (i.e. similar product).  
One skilled in the art would have been able to adjust the viscosity to any suitable level by carrying out routine experimentation depending upon the desired use and consistency.  It would be obvious to make a beverage concentrate viscous with a higher dilution factor at destination to reduce transportation and shipping costs.
Further, in view of the fact that it would appear the claimed viscosity would have been obvious to have modified because the claimed ingredients, concentration of aforesaid ingredients, and pH ranges are taught by Burkes and obvious to have optimized the viscosity increasing agent in order to reach a desired viscosity which would have included the claimed ranges, absent unexpected results; thus a slight variation in selecting materials and any differences in the properties to arrive at Appellant’s claimed properties as recited such as the claimed viscosity ranges, would have been obvious to one having ordinary skill in the art.  There does not appear to be anything critical with respect to the properties claimed and this would only involve practicing the invention within the ordinary skill in the art.
Further Re-claims 26-27, The primary reference doesn’t teach the properties claimed; however, they are properties of the same composition and are expected as the ingredients.  It is inherent that the reference article function in the same manner claimed by Appellant.  The burden is upon Appellant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.   Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Appellant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fritzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
To the concentrate having a concentration when diluted as claimed, it appears this is not a positive limitation as this may or may not occur.  What happens when diluted is expected to happen because the same claimed ingredients are taught in similar proportions.  Additionally, see Burkes teaching the same claimed water content and dilution ratio of up to 5 parts water at 20:35-50 which would meet the concentration to potable liquid water ratio if the claimed condition was a positive limitation.   
Further, it would have been obvious the concentrate would have the claimed potable liquid water ratio because the similar concentrations of claimed ingredients are taught for balancing flavor and sourness/acidity levels; thus a slight variation in selecting materials and any differences in the properties to arrive at Appellant’s claimed properties as recited such as the claimed viscosity ranges, would have been obvious to one having ordinary skill in the art.  There does not appear to be anything critical with respect to the properties claimed and this would only involve practicing the invention within the ordinary skill in the art.  Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 
 
REFERENCES OF INTEREST
Ackilli et al. (WO 2006/102435 used in 13/416,671) teaches most ingredients but at least not the viscosity agent limitations.   
EXAMINATION NOTATION
As stated prior in 13791390, The Examiner acknowledges the 103c exclusion statement made in the Brief over a 103 rejection however, the statement was not made prior to the Brief but overcomes the 103 rejections in view of Ragnarsson as set forth above under the “withdrawn rejections”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached Flextime IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1791



/TAMRA L. DICUS/Primary Examiner, Art Unit 1791